Title: From Thomas Jefferson to Robert Smith, 29 August 1801
From: Jefferson, Thomas
To: Smith, Robert


Dear Sir
Monticello Aug. 29. 1801.
Congress appropriated 20,000 D. to effecting the Marine hospital. the Site purchased of the Commissioners cost between 8. & 9000 Dollars. but it was thought that 4000 D. only of that in cash would be requisite for their purposes & that the balance might be applied to their credit in account of the sum guaranteed by Congress: consequently that there remained 16,000. D. of the appropriation free to be expended in building the barracks. the important object of compleating the gravel road from Georgetown to the Eastern branch, the Commissioners now find cannot be effected without a further sum. is it possible to spare any more of the 16000 Dollars from the building? your brother thought he could throw the cost of the Births, (Bunks I believe they are called) on the contingencies of the naval department, considering them as furniture rather than a part of the building. perhaps some other articles of the expence may be taken from the 20,000. D. fund & thrown on the Contingent or some other fund. perhaps some part of the building may be left unfinished, or unexecuted, without violating the engagements made, and without much injury. the object of the present is to pray you to see what economies can be practised on the 20,000. D. fund, and how much more of it could be spared to be advanced to the Commissioners on account of the Site, & to be applied exclusively to the accomplishment of this road. be so good as to give me an answer by the mail which is made up on the 7th. Sep. for Milton; as by the same I shall recieve an estimate from the Commissioners. Accept assurances of my friendly attachment & high consideration.
Th: Jefferson
